Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2018

The Court of Appeals hereby passes the following order:

A19A0710. JARIUS JERMILL WARE v. THE STATE.

      In July 2017, Jarius Jermill Ware pleaded guilty to aggravated assault and other
crimes and was sentenced to 15 years. In May 2018, Ware filed a motion to modify
his sentence. The trial court denied the motion on June 8, 2018, and Ware filed a
notice of appeal on July 12, 2018.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Ware’s notice of appeal is
untimely, as it was filed 34 days after entry of the trial court’s order. Consequently,
this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/07/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
       Ware initially appealed to the Supreme Court, which transferred the case to
this Court. See Case No. S18A1573 (August 20, 2018).